Citation Nr: 0611239	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for 
hypertension and left ear hearing loss disability.  The 
veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in May 2005, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned for appellate 
review.


FINDINGS OF FACT

1.  The appellant currently has a left ear hearing loss 
disability which was present prior to and was not aggravated 
by active service.

2.  Hypertension was not manifested during service or one 
year thereafter, and has not been shown to be etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The appellant's left ear hearing loss disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.306, 3.385 (2005). 

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that, through various letters, the 
statement of the case, and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain 
evidence on his behalf.  See, e.g., the letters addressed to 
the appellant by VA issued May 12, 2005, October 22, 2003, 
and September 9, 2002.  In these letters and other documents, 
VA specifically informed the appellant of the current status 
of his claims and of the evidence already of record in 
support of the claims.  The appellant was asked to inform VA 
of any additional evidence or information which he thought 
would support his claims, so that VA could attempt to obtain 
this additional evidence for him.  Moreover, since the 
appellant was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable VA to obtain 
such evidence, the Board believes that the appellant was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  In the May 2005 letter, the 
appellant was specifically asked to submit any pertinent 
evidence in his possession that had not been previously 
considered.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate his claims for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the appellant on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claims and the Board is unaware of any such 
outstanding evidence or information.  The Board has obtained 
the results of VA evaluations performed on the appellant 
post-remand in 2005, as well as the appellant's post-service 
private physicians' records.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 7261(b) 
(2) (as amended by the Veterans Benefit Act of 2002, Pub. L. 
No. 107-330, §401, 116 Stat. 2820, 2832) (providing that 
"[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error")."  Id. at 121.

In the present case, the relevant issues were initially 
adjudicated by the RO in November 2002, after the initial 
VCAA letter was issued in September 2002.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA.  The claims were 
last adjudicated in December 2005 after the final VCAA letter 
was issued in May 2005.  There is no indication or reason to 
believe that the ultimate decision of VA on the merits of the 
claims would have been different had initial adjudication 
been preceded by complete VCAA notice and development.  In 
sum, the Board is satisfied that VA properly processed the 
claims following compliance with the notice requirements of 
the VCAA, the implementing regulations, and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claims.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss or hypertension to a degree of 10 
percent within one year from the termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Left Ear Hearing Loss Disorder

Service medical records reflect that, upon the appellant's 
enlistment, an authorized audiological evaluation in February 
1966 resulted in pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
5
0
5
55

It was noted that he had defective hearing.  Thus, a left ear 
hearing loss disability, as defined at 38 C.F.R. 3.385, was 
noted upon entry into service and existed prior to service.  
Therefore, the presumption of soundness does not apply.  See 
38 C.F.R. §§ 3.303, 3.304(b), 3.385.

The question then becomes whether the appellant's hearing was 
aggravated by his time in active service.  A hearing 
conservation data sheet from March 1969, while the appellant 
was still in service, shows that the appellant's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
35
LEFT
10
5
10
0
60

His hearing was estimated to be "fair."  According to this 
data, little to no change in the appellant's left ear hearing 
had occurred by this time.  In October 2005, a VA physician 
determined that a difference of 5 decibels was not 
statistically significant.  Furthermore, on the authorized 
audiological evaluation performed upon the appellant's 
discharge in September 1969, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
20
LEFT
5
5
5
10
55

A left ear hearing defect was again demonstrated, but there 
appears to have been little to no change in the appellant's 
hearing shown throughout his time in service.  There is also 
no evidence in the appellant's service medical records of any 
complaints or treatments for a hearing loss disability.  An 
increase in the pre-existing left ear hearing loss disability 
is not demonstrated in service.

During a private post-service audiological evaluation in July 
1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10


LEFT
15
20
15



The higher Hertz frequencies do not appear to have been 
evaluated.  On the authorized audiological evaluation 
performed at a VAMC in October 2005, the appellant's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
50
85
LEFT
25
20
25
45
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  
This constitutes evidence of a bilateral hearing loss 
disability which was later determined to be most consistent 
with sensorineural hearing loss.  However, in October 2005, 
the VA examiner opined that it was not likely that the 
appellant's left ear hearing loss disability was related to 
noise exposure while he was in service.  There is no contrary 
medical evidence in the record.

A review of the appellant's entire file shows that there is 
no nexus statement by a physician relating the appellant's 
current left ear hearing loss disability back to his time in 
active service, nor is there objective evidence of 
aggravation of the appellant's pre-service hearing loss while 
he was in service.  Therefore, the Board has concluded that 
the preponderance of the evidence is against the claim and 
the present appeal must be denied. 

Hypertension

The appellant's service medical records show no evidence of 
or treatment for hypertension while in active service.  Upon 
enlistment in February 1966, the appellant's blood pressure 
was 112/68.  In January 1967, it was 120/80.  In November 
1968, his blood pressure was 120/70.  Upon discharge in 
September 1969, his blood pressure was 120/80.  All blood 
pressure readings in service were within the normal range per 
§4.104, Note 1 to DC 7101.  A blood pressure reading taken in 
July 1989 was 104/60, again falling within the normal range.  
The appellant's post-service VA medical records show that he 
was not regularly treated for hypertension until 2002, over 
thirty years after service.  Therefore, there is no evidence 
that the appellant's hypertension began within a year of 
active service.  

Upon remand, a VA physician in October 2005 noted that the 
appellant's blood pressure had been normal while he was in 
service and that his urinalysis results had been negative for 
expected changes for hypertension.  The physician then opined 
that the appellant's present blood pressure developed over 
time, significantly removed from his discharge from service, 
and determined that that appellant's current high blood 
pressure is not related to his service activities.  There is 
no contrary medical evidence in the record.  Therefore, the 
preponderance of the evidence is against the claim and 
service connection for hypertension is not warranted.


ORDER

Service connection for left ear hearing loss disorder is 
denied.

Service connection for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


